IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-72,221-01




EX PARTE JEROMY MICHAEL JOLLEY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0901651A
IN THE CRIMINAL DISTRICT COURT NUMBER TWO 
FROM TARRANT COUNTY




           Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to seventy-five years’ imprisonment. 
            The trial court made detailed findings of fact and conclusions of law that were based on the
record.  The trial court recommended that relief be denied.
            Based on the trial court’s findings of fact, we deny relief.  However, this Court does not adopt 

trial court finding number ninety-nine because it appears to contain a typographical error.

Filed: September 23, 2009
Do not publish